Citation Nr: 1416416	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-08 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for residuals of a left shoulder injury.

3.  Entitlement to service connection for residuals of a head injury with scarring and poor vision of the right eye.

4.  Entitlement to service connection for residuals of a concussion related to a lightning strike.

5.  Entitlement to a higher initial rating for an anxiety disorder, not otherwise specified (NOS), evaluated as noncompensable prior to September 28, 2010, and as 30 percent disabling thereafter.

6.  Entitlement to a rating in excess of 10 percent for a right shoulder disability.

7.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1964 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted service connection for an anxiety disorder and assigned an initial noncompensable disability evaluation effective from October 9, 2007.  That determination also denied service connection for residuals of a head injury with scarring and poor vision of the right eye, residuals of a concussion related to a lightning strike, and trauma to the left shoulder, and denied the Veteran's request to reopen his previously denied claim for service connection for a right knee injury.  The decision also granted a 10 percent rating for a right shoulder injury.  

The Veteran's January 2009 notice of disagreement requested review of his claims decided in September 2008 and October 2008 rating decisions, but he specifically disagreed with claims considered in the September 2008 rating decision.

A February 2011 rating decision granted a 30 percent rating for the Veteran's service-connected anxiety disorder, NOS, effective from September 28, 2010.

In December 2012, the Veteran, sitting at the RO, testified during a hearing conducted via video conference, with the undersigned sitting at the Board's main office in Washington, D.C.  A transcript of the hearing is of record.

With respect to the TDIU issue on appeal, during the course of the initial rating appeal for an anxiety disorder, the Veteran has also alleged unemployability due to his service-connected disabilities.  See e.g., February 2012 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial rating for a disability).  See also Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  As such, entitlement to TDIU is also on appeal in the present case. 

In February 2012, the Veteran submitted a new claim for an increased rating for his anxiety disorder, characterized as depression and posttraumatic stress disorder (PTSD).  While the Agency of Original Jurisdiction (AOJ) undertook some action on his claim, such as sending a requisite duty to assist letter in March 2012, that characterized the claim as service connection for PTSD and depression, and scheduling a VA examination in March, it does not appear that the claim was adjudicated.   

The issue of entitlement to service connection for PTSD and depression are raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The matters of entitlement to service connection for a left shoulder and right knee disorders, residuals of a head injury with scarring and poor vision of the right eye, residuals of a concussion related to a lightning strike, an increased initial rating for an anxiety disorder, NOS, and a TIDU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1968 rating decision denied service for a right knee disorder; the Veteran did not appeal this determination and no new and material evidence was received within one year of its issuance.

2.  The evidence added to the record since the September 1968 decision denying service connection for a right knee disorder raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1968 rating decision denying a claim of entitlement to service connection for a right knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The evidence received since the September 1968 RO decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013), VA has certain obligations to notify and assist the appellant.  Given that this decision reopens the claim of entitlement to service connection for a right knee disorder, an exhaustive analysis of VA's attempt to comply with these statutes is not in order. 

II. New and Material Evidence

A September 1968 rating decision denied the Veteran's claim of service connection for a right knee disorder, finding that there was no evidence of a right injury in service with chronic residuals.  

The evidence of record at the time of the RO's September 1968 rating decision includes the Veteran's September 1968 initial claim for VA benefits on which he reported that, in September 1966, he sustained right eye and shoulder injuries when thrown from a jeep.  He further reported that, in July 1968, a full gasoline can fell on his right knee for which he was treated at the unit dispensary and it "appeared ok."  The Veteran's service treatment records do not reference treatment for a right knee injury.

The Veteran was notified in writing of the RO's September 1968 determination and his appellate rights and did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the September 1968 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran 's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.  See also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

An application to reopen the appellant's claim was received in October 2007.  

The evidence added to the record since the September 1968 rating decision includes the Veteran's written statements and oral testimony in support of his claim and VA and non-VA medical records and examination reports, dated from 1982 to 2012. 

Added to the record is a July 2007 VA Agent Orange Protocol examination report that includes the Veteran's history of right knee injury in a jeep accident while in Vietnam.  

VA medical records, dated in June 2008, show that x-rays revealed osteoarthritis of the Veteran's right knee.

An August 2008 VA examination report includes the Veteran's history of right knee injury after a 1968 motor vehicle accident with a rollover injury.  He complained of knee pain, stiffness, and occasional swelling and instability.  The diagnosis was right knee strain with osteoarthritis was noted in a prior VA x-ray.  

During his December 2012 Board hearing, the Veteran described the jeep accident in service that left him barely able to walk and with a shoulder bruise.  See Board hearing transcript at page 14.  The jeep was moved by soldiers and his right knee was bloodied.  Id. at 12.  After his return from Vietnam, while at Fort Hood, he was given a visual examination but x-rays were not performed, and he was advised to return if his problems continued.  Id. at 15.  He performed communications work at the time that was not too strenuous.  Id.  After discharge, he self-medicated and treated his knee pain on his own and had chronic neck, shoulder, and knee problems for years.  Id. at 16

Overall, the written and other evidence added to the record since the last final denial describes an in-service injury and includes statements as to continuous symptomatology that tends to suggest that a right knee disorder may be related to active service.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.


ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for a right knee disorder is allowed. 


REMAND

After issuance of the February 2011 statement of the case, relevant VA and non-VA medical records and examination reports were added to the record.  Notably, medical records from the VA medical center (VAMC) in Atlanta, dated from December 2010 to May 2011, discuss evaluation for traumatic brain injury (TBI), private medical records dated in June 2011 reflect a history of osteoarthritis of the left shoulder, and March and April 2012 VA examination reports discuss the Veteran's psychiatric disability and a shoulder disorder, respectively.  

Further, Vocational Rehabilitation records, dated from June 2011 to August 2012, were obtained at the Veteran's request.  The Veteran's Virtual VA electronic file includes pertinent records from the VAMC in Atlanta, dated from March 2012 to July 2013.  There is no indication that the Veteran waived initial AOJ review of this evidence.  See 38 C.F.R. § 20.1304(c) (2013).  He only provided a written waiver of initial AOJ review of records he submitted at the time of his December 2012 Board hearing.

The Veteran seeks service connection for a left shoulder disorder that he testified had its onset in service as a result of an accident when a jeep fell on him in Vietnam.  See Board hearing transcript at pages 7-8.  After his return from Vietnam, his shoulder was evaluated at Fort Hood but x-rays were not taken.  Id. at 15.  He was advised to return if his pain continued and said he performed communications work at the time that was not too strenuous.  Id.  After discharge, he self-medicated but had chronic shoulder problems for years.   

Service treatment records show that, in February 1968, the Veteran was treated for a bilateral shoulder injury and had frequent, sharp pain on motion.  Clinical evaluation revealed good range of motion with occasional "catch".  Results of x-rays taken at the time were negative.  When examined for separation in August 1968, the Veteran reported having a painful right shoulder from falling out of a jeep in Vietnam in 1966.  

The post service medical evidence, dated from 1982 to 2012, includes private orthopedic clinic records, dated since November 2001, that discuss the Veteran's history of developing similar left shoulder pain three years earlier.  Results of a private magnetic resonance image (MRI) performed in December 2001 showed no rotator cuff tear or definite labral lesion.  

A February 2002 private record notes that the Veteran developed spontaneous symptoms in his left shoulder in the past few months.  He was left-hand dominant.  In October 2002, a left shoulder superior labrum anterior and posterior (SLAP) repair and acromioplasty was performed.  The Veteran reinjured his left shoulder in April 2004 after he fell from a chair.  A May 2004 private clinical record shows that he made a good recovery after a more recent shoulder contusion.

According to the July 2007 VA Agent Orange examination report, the Veteran gave a history of left shoulder injury in the motor vehicle accident in service and said surgery was performed but he continued to have problems.  The VA examiner commented that the injury to the Veteran's left shoulder was involved in the jeep accident "and he has had recent surgery on his left shoulder, the results of this as far as pain is concerned must be [reckoned] with at a later time and would also be service incurred."

The August 2008 VA examination report includes the Veteran's history of left shoulder injury in the motor vehicle accident in service and that he was status post arthroscopic exploratory shoulder surgery in 2003.  This was done despite normal MRIs but with subjective complaints of significant left shoulder pain that was present since the late 1960s and progressively worsened in the last 30 years.  The diagnosis was left shoulder impingement.

An October 2008 rating decision granted service connection for degenerative disc disease of the cervical spine, with cervical spinal stenosis of C3-C4 with left C6 radiculopathy based, in large measure, on a review of the service medical records showing the Veteran's involvement in a jeep accident in service that resulted in shoulder pain.  

In November 2008, a VA examiner reviewed the Veteran's medical records and performed a clinical examination.  Diagnoses included left shoulder impingement, residuals of status post left shoulder SLAP repair and acromioplasty, and left shoulder degenerative joint disease, per imaging.  

As to whether the Veteran's left shoulder disability was related to service, the VA examiner could "not resolve this issue without resort to mere speculation."  She observed that service (and post service) records were silent for a left shoulder disorder between 1968 and 2001 and, in 2001, the medical record states that left shoulder symptoms developed spontaneously during previous months.  However, such opinion was accompanied by an inadequate rationale and the Board cannot not rely on this opinion to reach a determination in the Veteran's case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

An October 2012 VA outpatient record includes an assessment of left shoulder pain, likely due to myofascial trigger points, with underlying AC degenerative joint disease, humeral head/supraspinatus tendon cystic changes, and tendinosis of the distal supraspinatus and infraspinatus tendons.

While the July 2007 VA examiner suggests that the Veteran's left shoulder disorder was incurred in service, it does not appear that the examiner had the opportunity to review the Veteran's post-service medical records, and the Board cannot rely on the November 2008 VA examiner's opinion.  Thus, the Veteran should be afforded a new VA examination to determine the etiology of any left shoulder disorder found to be present.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

The Veteran also seeks service connection for residuals of a head injury with scarring and poor vision of the right eye.  The July 2007 VA examiner noted the Veteran's history of a jeep accident with severe injury to the right side of his face with satisfactory healing since that time.  On clinical evaluation, the examiner observed that the Veteran's vision was diminished in the right eye since the jeep accident.  The examiner found no scars and stated that whatever damage occurred in that particular orbit apparently led to this since vision was more of a problem on that side than on the left.  The examiner noted the history of visual difficulty since the accident in service, and that the visual field seemed satisfactory with nothing found on funduscopic examination but perhaps pupillary dilation will be required as some sort of retinal damage may have been incurred.  

The Veteran also seeks service connection for residuals of a concussion related to a lightning strike.  The July 2007 VA examiner noted that the Veteran thought he was seriously injured immediately after the lightning strike, but apparently recovered satisfactorily with time.  In a July 2008 statement, the Veteran indicated that the strike rendered him unconscious and to the ground in knee-deep water.  He quickly recovered and was disoriented and sick but received no medical treatment other than a brief examination by a field medic.

December 2010 to May 2011 VA outpatient records show that, in January 2011, the Veteran had a history of a loss of consciousness for an unknown period after a jeep accident and that he was struck by lightning and out briefly for which he did not receive any treatment.  An assessment of a mild TBI by history was rendered by the examiner (a nurse practitioner).  The Veteran reported mood and cognitive complaints and the examiner opined that the deficits were not temporally related to the TBI or the lightning strike.  

In February 2011, a VA psychologist noted an Axis III diagnosis of mild traumatic brain injury and opined that the Veteran's subjective complaints of decreased attention and memory were secondary to his current emotional status.  The psychologist stated that a specific etiology for the Veteran' problem-solving deficit was unclear but it was unlikely (given the length of time since his injury) that his deficits were due to his TBI.

The Veteran should be afforded VA examinations by appropriate medical specialists to determine the etiology of any residuals of a head injury with scarring and right eye vision problems and concussion found to be present.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. at 83-86.

As to the Veteran's claim regarding his right knee, the recent VA medical records show he has osteoarthritis of the right knee.  He should be afforded a VA examination to determine the etiology of any right knee disorder found to be present.  Id.  See also Shade, supra.

The Veteran further seeks an increased initial rating for his psychiatric disorder that he vigorously contends is PTSD, and not an anxiety disorder, NOS.  See Board hearing transcript at page 23.  There seems to be some disparity in clinicians' evaluation of his disability.  An August 2008 VA examiner reported that the Veteran's anxiety disorder was not severe enough to interfere with his occupational or social functioning and assigned a score of 75 on the Global Assessment of Functioning (GAF) scale, commensurate with no more than slight impairment in social and occupational functioning.

Although a September 28, 2010 VA outpatient record describes significant symptoms of numbing, detachment, some depression and anxiety, frequent daytime intrusions of combat-related experiences, and sleep and concentration difficulty.  In December 2010, a VA examiner noted sleep difficulty, anxiety attacks, depressed mood and some social isolation and that the Veteran had not worked for 3 years but was retired and did not attribute his unemployment to his psychiatric disability.  A GAF score of 70 was assigned, commensurate with mild symptoms or some difficulty in social and occupational functioning.

In March 2012, the Veteran was re-examined by the December 2010 VA examiner, who concluded that the Veteran did not have PTSD and did not assign a GAF score.  

However, according to an October 2012 statement from C.R., LCSW, at the Lawrenceville (Georgia) Vet Center, the Axis I diagnoses included PTSD and a dysthymic disorder, and a GAF score of 45 was assigned, commensurate with serious symptoms, or any serious impairment in social, occupational, or school functioning.  It was noted that the Veteran was seen at the Vet Center for individual and group counseling sessions.  Records regarding the Veteran's Vet Center treatment should be obtained.

The Board is of the opinion that the Veteran should be afforded a new VA psychiatric examination to assess the current severity and all manifestations of his service-connected anxiety disorder and to reconcile the divergent GAF scores assigned to his psychiatric disability.

The Veteran also seeks a TDIU and submitted a formal claim for that benefit in February 2012.  TDIU is an element of all claims for an increased rating where the Roberson elements are present.  Rice v. Shinseki, 22 Vet. App. at 447.  TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2013).  The December 2010 VA examiner noted that the Veteran had not worked in 3 years and was retired.  In his February 2012 VA Form 21-8940, the Veteran remarked that he was unable to work due to pain associated with difficulty turning his head and other upper body movements.  

In the case of a claim for TDIU, the duty to assist requires that VA obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Although the Veteran does not currently appear to meet the percentage requirements for TDIU, VA policy is to grant that benefit in all cases where service connected disabilities prevent a veteran from engaging in gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 4.16(a), (b) (2013).  The Board cannot grant TDIU in the first instance where a veteran fails to meet the percentage requirements, but must first insure that the claim is referred to VA's Director of Compensation and Pension for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Recent medical records regarding the Veteran's treatment at the VA Outpatient Clinic (OPC) in Jacksonville, Florida, dated since November 2008, at the VAMC in Gainesville, dated since July 2010, and at the VAMC in Atlanta, dated since July 2013, should be obtained.

The September 2008 rating decision granted a 10 percent rating for a right shoulder injury.  In signed statement received by VA in October 2008, in pertinent part, the Veteran requested "a more favorable adjudication" of his compensation claim for his right shoulder disability.  The Board accepts the Veteran's statement as a timely notice of disagreement as to the matter of a rating in excess of 10 percent for right shoulder disability.  The Board is required to remand this matter for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).



Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case regarding the matter of entitlement to a rating in excess of 10 percent for a right shoulder injury.  If, and only if, the appellant timely perfects an appeal, should this claim be returned to the Board.

2. Obtain all medical records regarding the Veteran's treatment at the VAOPC in Jacksonville, dated since November 2008; at the VAMC in Gainesville, dated since March 2009; at the VAMC in Atlanta, dated since July 2013, at the Lawrenceville Vet Center, 930 River Centre Place, Lawrenceville, GA 30043, dated since January 2011; and from any additional VA and non-VA medical provider identified by him.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(e) (2013). 

3. After completing the development requested above, schedule the Veteran for appropriate VA examinations (i.e. psychiatric, neuro-psychological, neurological, ophthalmologic, orthopedic) performed by physicians with expertise (psychiatrist, neuro-psychologist, neurologist, ophthalmologist, orthopedist) to determine the etiology of any residuals of head injury with scarring and poor right eye vision, residuals of a concussion from a lightning strike, and left shoulder and right knee disorders found to be present.  The claims file should be made available to the examiners prior to examinations.  All indicated tests and studies should be performed and all clinical findings reported in detail.

a. Right Knee Disorder: 

i. The orthopedic examiner should determine if the Veteran has a diagnosed right knee disability.

ii. If so, the examiner should indicate whether any diagnosed right knee disability is as likely as not (a 50 percent probability or greater) related to the Veteran's active service.

b. Left Shoulder Disorder

i. The orthopedic examiner should determine if the Veteran has a diagnosed left shoulder disability.

ii. If so, the examiner should indicate whether any diagnosed left shoulder disability is as likely as not (a 50 percent probability or greater) related to the Veteran's active service.

c. Residuals of a Concussion and a Head Injury with Scarring and Poor Vision of the Right Eye

i. The neuropsychological, psychiatric, and neurologic examiners should determine if the Veteran has a diagnosed head injury, including a TBI, or another injury.

ii. The ophthalmologic examiner should determine if the Veteran has diagnosed right eye disorder.

iii. If so, the examiners should indicate whether any diagnosed head or right eye disability is as likely as not (a 50 percent probability or greater) related to the Veteran's active service.

d. All Examiners

i. The examiners are advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiners reject the Veteran's reports of symptomatology, a reason for doing so should be provided.

ii. The absence of evidence of treatment for right knee, left shoulder, right eye, or head injury in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

iii. If the examiners are unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified

4. Schedule the Veteran for a VA psychiatric examination performed by a psychiatrist who has not previously examined him to determine the current severity and all manifestations of the Veteran's service-connected anxiety disorder, NOS.  All indicated tests and studies should be completed and all clinical studies should be reported in detail. 

a. The examiner should indicate, with respect to each of the psychiatric symptoms identified, whether such symptom is a manifestation of the Veteran's service-connected anxiety disorder, NOS.

b. The examiner should also provide an opinion concerning the degree of social and industrial impairment resulting from the Veteran's service-connected anxiety disorder, NOS, including whether the disorder interferes with his ability to work. 

c. To the extent possible, the manifestations of the service-connected anxiety disorder, NOS, should be distinguished from those of any other mental disorder found to be present, including PTSD, if diagnosed.  (If PTSD is diagnosed, the examiner should identify the stressor to which such diagnosis is attributable.  The examiner should also state whether PTSD, if found, involves any symptoms not already contemplated by the rating for anxiety disorder, NOS).

d. The examiner is specifically requested to include in the diagnostic formulation an Axis V diagnosis (GAF Scale) consistent with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM) and an explanation of what the assigned score represents. 

e. The examiner is particularly requested to reconcile the GAF scores assigned by the VA examiners in August 2008 (75) and November 2010 (70); and by C.R. in October 2012 (45). 

f. Reasons should be provided for all opinions offered.  The claims folder should be made available to the examiner for review prior to the examination and the examination report should indicate whether the Veteran's medical records were reviewed.

5. Afford the Veteran an examination or evaluation to obtain an opinion as to whether the service-connected disabilities in combination (anxiety disorder, evaluated as noncompensable prior to September 28, 2010, and as 30 percent disabling thereafter; degenerative disc disease of the cervical spine with cervical spinal stenosis, evaluated as 20 percent disabling; right shoulder injury and left upper extremity C6 radiculopathy, each evaluated as 10 percent disabling; and a left middle finger scar, evaluated as noncompensable) would prevent him from obtaining or retaining gainful employment (earnings above the poverty level for a single individual) consistent with his education and occupational experience.

The opinion provider should give reasons for the opinion.  If the Veteran is found able to engage in gainful employment not withstanding his service connected disabilities, the opinion provider should cite examples of the types of employment the Veteran would be able to perform.

6. If the Veteran still does not meet the percentage requirements for TDIU, refer the claim to VA's Director of C&P for adjudication in accordance with 38 C.F.R. § 4.16(b).

7. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case (including consideration of the TDIU issue, if that benefit has been denied).  Thereafter, the case should be returned to the Board, if in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


